                Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 1 of 10

                                                    .1


                              THE STATE OF NEW HAMPSHIRE
                                            JUDICIAL MUNCH
                                               SUPERIOR COURT
Carroll Superior Court                                                                         Telephone: 1-855-212-1234
96 Water Village Rd., Box 3                                                                TTY/TDD Relay: (800) 735-2964
Ossipee NH 03864                                                                              http://www.courts.state.nh.us


                                   SUMMONS IN A CIVIL ACTION



Case Name:             Eileen LEahy v Omni Hotels Management Corporation, et al
Case Number:           212-2019-CV-00225

Date Complaint Filed: December 13, 2019
A Complaint has been filed against Jane Doe; Omni Hotels Management Corporation; TRT Holdings,
Inc. in this Court. A copy of the Complaint is attached.

The Court ORDERS that ON OR BEFORE:
February 03, 2020     Eileen LEahy shall have this Summons and the attached Complaint
                      served upon Jane Doe; Omni Hotels Management Corporation; TRT
                      Holdings, Inc. by in hand or by leaving a copy at his/her abode, or by such
                      other service as is allowed by law.
February 24, 2020              Eileen LEahy shall electronically file the return(s) of service with this
                               Court. Failure to do so may result in this action being dismissed without
                               further notice.
30 days after Defendant        Jane Doe; Omni Hotels Management Corporation; TRT Holdings, Inc.
is served                      must electronically file an Appearance and Answer or other responsive
                               pleading form with this Court. A copy of the Appearance and Answer or
                               other responsive pleading must be sent electronically to the party/parties
                               listed below.

Notice to Jane Doe; Omni Hotels Management Corporation; TRT Holdings, Inc.: If you do not
comply with these requirements you will be considered in default and the Court may issue orders that
affect you without your input.
Send copies to:
 Gregory V. Sullivan, ESQ                  Malloy & Sullivan LPC 59 Water St Hingham MA 02043
 Omni Hotels Management                    4001 Maple Avenue Suite 600 Dallas TX 75219
 Corporation
 TRT Holdings, Inc.                        4001 Maple Avenue Suite 600 Dallas TX 75219
 Jane Doe                                  No Known Address
                                                                 BY ORDER OF THE COURT

December 20, 2019                                                Abigail Albee
                                                                 Clerk of Court
(126921)


NHJB-2678-Se (07/01/2018)         This is a Service Document For Case: 212-2019-CV-00225                           EXHIBIT
                                                    Carroll Superior Court
                                                     12/20/2019 9:57 AM
                                                                                                            a
                 Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 2 of 10




                                 THE STATE OF NEW HAMPSHIRE
                                            JUDICIAL BRANCH
                                             SUPERIOR COURT
Carroll Superior Court                                                          Telephone: 1-855-212-1234
96 Water Village Rd., Box 3                                                  TTY/TDD Relay: (800) 735-2964
Ossipee NH 03864                                                               http://www.courts.state.nh.us

                                        NOTICE TO DEFENDANT
Case Name:                    Eileen LEahy v Omni Hotels Management Corporation, et al
Case Number:                  212-2019-CV-00225
You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Carroll Superior Court. Review the Complaint to see the basis for the Plaintiff's
claim.
Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.
        1. Complete the registration/log in process. Click Register and follow the prompts.
         2. After you register, click Start Now. Select Carroll Superior Court as the location.
         3. Select "I am filing into an existing case". Enter 212-2019-CV-00225 and click Next.
         4. When you find the case, click on the link and follow the instructions on the screen. On the
            'What would you like to file?" screen, select "File a Response to Civil Complaint". Follow
            the instructions to complete your filing.
         5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.
A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court's website: www.courts.state.nh.us.
Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.


If you have questions regarding this process, please contact the court at 1-855-212-1234.




NI-LIB-2678-Se (07/01/2018)
       Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 3 of 10
                                                                                                                   Filed
                                                                                         File Date: 12/13/2019 12:08 PM
                                                                                                 Carroll Superior Court
                                                                                                      E-Filed Document




                                 STATE OF NEW HAMPSHIRE

CARROLL COUNTY, SS                                                  SUPERIOR COURT

*********************************
Eileen Leahy

        Plaintiff,                                              212-2019-CV-00225
v.                                                   C iv. No.
                                                     Jury Trial Demanded
Omni Hotels Management Corporation;
TRT Holdings, Inc.; and Jane Doe

          Defendants.
 *********************************


                                          COMPLAINT

                                            PARTIES

     1. The plaintiff, Eileen Leahy (hereinafter "Leahy"), is an individual who resides at 27

        Bradford Street, Quincy, Norfolk County, Massachusetts.

     2. The defendant, Omni Hotels Management Corporation (hereinafter "Omni") is a

        corporation with a principal place of business of 4001 Maple Avenue, Suite 600, Dallas,

        TX 75219, and a registered agent at 10 Ferry Street S313, Concord, Merrimack County,

        New Hampshire.

     3. The defendant, TRT Holdings, Inc. (hereinafter "TRT"), is a corporation with a principal

        place of 4001 Maple Avenue, Suite 600, Dallas, TX 75219.

     4. The defendant, Jane Doe, is believed to be an agent and/or employee of Omni and/or

        'I KT and her address is unknown at this time.
  Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 4 of 10




                                            FACTS

5. On or about December 30, 2017, while Leahy was walking on the property located at 99

   Ski Area Road, Bretton Woods, Carroll County, New Hampshire when she fell and was

   injured.

6. Based on information and belief, TRT owns the property and it is managed by Omni.

7. As Leahy was walking from the motor vehicle that transported her to the premises, Jane

   Doe, an agent or employee of Omni and/or TRT physically attempted to assist Leahy into

   the building.

8. Leahy began to slip in the vestibule area of the building due to a defective condition and

   Doe caused Leahy to fall.

9. As a result of the fall, Leahy sustained serious injuries which required medical treatment.

                                     COUNT I
                            (NEGLIGENCE —LEAHY V. OMNI)

10. Leahy repeats and reavers the allegations contained in paragraphs one through nine of this

   Complaint, as if expressly set forth and rewritten herein.

11.At all relevant times, Omni owed a duty to Leahy to maintain the premises in a reasonable

   and safe manner.

12.Omni was negligent in its failure to properly and safely maintain the area.

13.As a direct and proximate result of the negligence of Omni, Leahy:

           a.      suffered serious, painful, and long-lasting injuries, physical pain and anguish,

                   emotional distress, and loss of capacity for the enjoyment of life;

           b.      was required to undergo medical treatment and incur medical costs;

           c.      and otherwise was hurt, injured, and caused to sustain losses, including a

                   diminished quality of life.
  Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 5 of 10




                                    COUNT II
                        (FAILURE TO WARN —LEAHY V. OMNI)

14. Leahy repeats and reavers the allegations contained in paragraphs one through thirteen

   above as if expressly set forth and rewritten herein.

15. Omni failed to warn Leahy of the dangerous and defective condition of which it knew or

   should have known existed.

16. As a direct and proximate result of Omni's failure to warn, Leahy:

           a.      suffered serious, painful, and long-lasting injuries, physical pain and anguish,

                   emotional distress, and loss of capacity for the enjoyment of life;

           b.      was required to undergo medical treatment and incur medical costs;

           c.      and otherwise was hurt, injured, and caused to sustain losses, including a

                   diminished quality of life.

                                     COUNT III
                             (NEGLIGENCE —LEAHY V. TRT)

17. Leahy repeats and reavers the allegations contained in paragraphs one through sixteen

   above as if expressly set forth and rewritten herein.

18. At all relevant times, TRT owed a duty to Leahy to maintain the premises in a reasonable

   and safe manner.

19. TRT was negligent in its failure to properly and safely maintain the area.

20. As a direct and proximate result of the negligence of TRT, Leahy:

           a.      suffered serious, painful, and long-lasting injuries, physical pain and anguish,

                   emotional distress, and loss of capacity for the enjoyment of life;

           b.      was required to undergo medical treatment and incur medical costs;

           c.      and otherwise was hurt, injured, and caused to sustain losses, including a
  Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 6 of 10




                   diminished quality of life.

                                     COUNT IV
                          (FAILURE TO WARN —LEAHY V. TRT)

21. Leahy repeats and reavers the allegations contained in paragraphs one through twenty

   above as if expressly set forth and rewritten herein.

22. TRT failed to warn Leahy of the dangerous and defective condition of which it knew or

   should have known existed.

23. As a direct and proximate result of TRT's failure to warn, Leahy:

           a.      suffered serious, painful, and long-lasting injuries, physical pain and anguish,

                   emotional distress, and loss of capacity for the enjoyment of life;

           b.      was required to undergo medical treatment and incur medical costs;

           c.      and otherwise was hurt, injured, and caused to sustain losses, including a

                   diminished quality of life.

                                      COUNT V
                             (NEGLIGENCE —LEAHY V. DOE)

24. Leahy repeats and reavers the allegations contained in paragraphs one

   through twenty-three of this Complaint, as if expressly set forth and rewritten herein.

25. At all relevant times, Doe owed a duty to Leahy to act in a reasonable and safe manner.

26. Doe was negligent in her failure to act properly and safely while physically assisting Leahy.

27. As a direct and proximate result of the negligence of Doe, Leahy:

           a.      suffered serious, painful, and long-lasting injuries, physical pain and anguish,

                   emotional distress, and loss of capacity for the enjoyment of life;

           b.      was required to undergo medical treatment and incur medical costs;

           c.      and otherwise was hurt, injured, and caused to sustain losses, including a
   Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 7 of 10




                   diminished quality of life.

    WHEREFORE, the plaintiff, Eileen Leahy, now prays that a judgment of liability be

entered on her behalf against the defendants and that she be compensated for her physical

injuries, pain and suffering, emotional distress, bodily illness, mental anguish, medical hills, a

diminished quality of life, costs, loss of consortium, and other losses as outlined above in an

amount to be determined by the trier of fact to be just, and for such other and further relief that

this Court deems just.

    PLAINTIFF DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

                                           Respectfully Submitted,
                                           Eileen Leahy
                                           by her attorney,


                                           /s/Gregory V. Sullivan
                                           Gregory V. Sullivan
                                           N.H. Bar No.: 2471
                                           Malloy & Sullivan,
                                           Lawyers Professional Corporation
                                           59 Water Street,
                                           Hingham, MA 02043
                                           (781)749-4141
                                           g.sullivan@ms1pc.net

Dated: December 13, 2019
      Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 8 of 10




                     THE STATE OF NEW HAMPSHIRE
                                 JUDICIAL BRANCH
                             http://www.courts.state.nh.us


Court Name:          Carroll County Superior Court
Case Name:           Eileen Leahy v. Omni Hotels Management Corporation, TRT
Holdings, Inc., and Jane Doe
Case Number:

                                   COMPLAINT

                    Requested:    El Jury Trial     LI Bench Trial

     The plaintiff in the above-entitled matter complains
against the defendants as follows:

      1.The plaintiff, Eileen Leahy, resides at 27 Bradford
        Street, Quincy, Massachusetts.

      2.The defendant, Omni Hotels Management Corporation, has a
        principal place of business at 4001 Maple Avenue, Suite
        600, Dallas, TX 75219 and a registered agent at 10 Ferry
        Street S313, Concord, Merrimack County, New Hampshire.

      3.The defendant, TRT Holdings, Inc. has a principal place
        of business at 4001 Maple Avenue, Suite 600, Dallas, TX
        75219.

      4.The defendant, Jane Doe, has an unknown residential
        address at this time.

      5.On or about December 30, 2017, the plaintiff, Eileen
        Leahy arrived at the parking lot of the Bretton Woods ski
        lodge and walked towards the building.

      6.Based on information and belief, Bretton Woods is owned
        by TRT Holdings, Inc. and is operated by Omni Hotels
        Management Corporation.

      7.Jane Doe is an agent or employee of TRT Holdings, Inc.
        and/or Omni Hotels Management Corporation and she
        physically attempted to assist Leahy while on the
        premises.
    Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 9 of 10




    8.Leahy began to slip on a defective condition on the
      premises and Doe negligently by her conduct caused her to
      fall and be seriously injured.


    9.The defendants had a duty to maintain the premises in a
      reasonable and safe manner, to warn Leahy of any
      defective conditions that it knew or should have known
      of, and Jane Doe had a duty to act in a reasonable and
      safe manner when physically assisting Leahy so that she
      not be injured.

    10.The defendants breached their duties and failed in the
       performance thereof, whereby the defendants Omni Hotels
       Management Corporation and TRT Holdings, Inc. failed to
      maintain the premises in a reasonable and safe manner and
      failed to warn Leahy of the defective condition. Jane Doe
      failed to act as a reasonable and safe person as she
       physically assisted Leahy at the premises. As a result of
       the breach of those duties Leahy fell and was injured.

    11.As a result of the defendants' negligence, the
      defendants caused the plaintiff to suffer severe personal
      injuries, some of which are permanent, to suffer pain,
       anguish and mental distress, past, present and future, to
      incur medical and hospital bills, past, present and
      future, to suffer lost wages and diminished earning
      capacity, and other losses, including a diminished
       quality of life; all to the damage of the plaintiff,
       within the minimum and maximum jurisdictional limits of
       this Court.

     12.A jury trial is demanded.

                                     Respectfully submitted,
                                     Eileen Leahy
                                     by her attorney,
                                     Malloy & Sullivan,
                                     Lawyers Professional
                                     Corporation

Dated:   December 13, 2019     By:   /s/ Gregory V. Sullivan
                                      Gregory V. Sullivan,
                                      Bar #2471
                                      59 Water Street
                                      Hingham, MA 02043
                                      781-749-4141
        Case 1:20-cv-00180-LM Document 1-1 Filed 01/31/20 Page 10 of 10
                     Merrimack County Sheriff's Office
                           SHERIFF SCOTT E. HILLIARD
                             333 Daniel Webster Hwy
                              Boscawen, NH 03303
                              Phone: 603-796-6600




OMNI HOTELS MANAGEMENT CORPORATION
10 FERRY ST 313
CONCORD, NH 03301




                        AFFIDAVIT OF SERVICE




    MERRIMACK, SS                                            1//1
                                                                /20



    I, DEPUTY GLENN E LARAMIE JR, on this date at 1o.:)gt-     /p.m.,
summoned the within named defendant OMNI HOTELS MANAGEMENT    P as within
commanded, by leaving at the office of Registered Agent Corporation Service
Company, 10 Ferry Street, Suite 313, Concord, said County and State of New
Hampshire, its true and lawful agent for service of process under and by
virtue of Chapter 293-A New Hampshire RSA, as amended, a true and attested
copy of this Summons and Complaint.


FEES

    Service      $25.00
    Postage        1.00
    Travel        15.00

TOTAL            $41.00




                                            DEPUTY GLENN E LA MIE JR
                                        Merrimack County Sheriff's Office




                                               A True Copy Att


                                                  Deputy S i iff
